DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-33 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 15 and 31.

Drawings
The drawings were received on 5/28/21.  These drawings are acceptable to Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamasa Chinese Patent No. CN 2,556,454 Y.

With regard to claim 1, Takamasa discloses a coupling for connecting pipe elements, said coupling comprising:
a plurality of segments (at 10, 10) attached to one another end to end surrounding a central space;
adjustable attachment members (at 14, 14) positioned at opposite ends of each said segment for attaching said segments to one another;
first and second arcuate projections (at 11, 11) positioned respectively on opposite sides of each said segment, each said arcuate projection facing an axis extending through said central space and extending lengthwise along each said segment, each said arcuate section having a semi-circular cross section taken parallel to said axis (see page 22, lines 21-23 – “circular arc 11”), said semi-circular cross section extending over at least a portion of said arcuate projection (see Figure 3) said arcuate projection being engageable with said pipe elements (wherein the first and second arcuate projections are engageable with pipe elements 20, 20).
Note: the pipe elements are not a part of the claimed invention.

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al U.S. Patent No. 3,015,502.

With regard to claim 31, and as seen in Figure 4 below, Frost et al disclose a pipe element (at 47) for use with a pipe coupling comprising a plurality of segments attached to one another end to end surrounding a central space for receiving said pipe element, at least a first arcuate projection positioned on one side of said coupling and facing an axis extending through said central space, said arcuate projection having a semi-circular cross section taken parallel to said axis, said pipe element comprising:
a sidewall surrounding and defining a bore (bore of 47), said sidewall having an outer surface (at 72) facing away from said bore;
a groove (at 56) positioned in said outer surface of said sidewall, said groove extending circumferentially around said bore, said groove comprising:
a first side surface contiguous with said outer surface and a first floor surface, said first side surface and said first floor surface together subtending a first 90° circular arc when viewed in cross section taken parallel to an axis extending coaxially through said bore;
a second side surface contiguous with said outer surface and a second floor surface, said second side surface being in spaced relation to and facing said first side surface, said second side surface and said second floor surface together subtending a second 90° circular arc when viewed in cross section taken parallel to said axis extending coaxially through said bore.
Note: the pipe coupling is not a part of the claimed invention of a pipe element and the pipe element of Frost et al is capable of being configured to be used in a pipe coupling.


    PNG
    media_image1.png
    453
    737
    media_image1.png
    Greyscale

With regard to claim 32, and as seen in Figure 4 above, Frost et al disclose a third floor surface contiguous with both said first and second floor surfaces, said third floor surface comprising a flat surface.

Claim(s) 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Race, Jr. U.S. Patent No. 2,821,415.

With regard to claim 31, and as seen in Figure 2 below, Race, Jr. discloses a pipe element (at 1) for use with a pipe coupling comprising a plurality of segments attached to one another end to end surrounding a central space for receiving said pipe element, at least a first arcuate projection positioned on one side of said coupling and facing an axis extending through said central space, said arcuate projection having a semi-circular cross section taken parallel to said axis, said pipe element comprising:

a groove (at 7) positioned in said outer surface of said sidewall, said groove extending circumferentially around said bore, said groove comprising:
a first side surface contiguous with said outer surface and a first floor surface, said first side surface and said first floor surface together subtending a first 90° circular arc when viewed in cross section taken parallel to an axis extending coaxially through said bore;
a second side surface contiguous with said outer surface and a second floor surface, said second side surface being in spaced relation to and facing said first side surface, said second side surface and said second floor surface together subtending a second 90° circular arc when viewed in cross section taken parallel to said axis extending coaxially through said bore.
Note: the pipe coupling is not a part of the claimed invention of a pipe element and the pipe element of Race, Jr. is capable of being configured to be used in a pipe coupling.


    PNG
    media_image2.png
    423
    406
    media_image2.png
    Greyscale


With regard to claim 33, and as seen in Figure 2 above, Race, Jr. discloses wherein said groove (at 7) has a semi-circular cross sectional shape (formed by semi-circular sections 8 – column 3, lines 3-5) comprising said first 90° circular arc and said second 90° circular arc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamasa in view of Dole et al.

With regard to claim 2, Takamasa discloses the claimed invention but does not disclose that at least one of said arcuate projections comprises at least one clearance relief region positioned adjacent to an end of one of said segments.  Dole et al teach that at least one of said arcuate projections comprises at least one clearance relief region (at 42 – see Figure 2B) positioned adjacent to an end of one of said segments which provides a mechanical advantage where the clearance relief region creates a wedging action which effects a connection between the pipes while reducing the force required to bring the attachment members together therefore allowing large diameter and heavy pipes to be connected (paragraph 31, lines 9-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of said arcuate projections comprise at least one clearance relief region positioned adjacent to an end of one of said segments to provide a mechanical advantage where the clearance relief region creates a wedging action which effects a connection between the pipes while reducing the force required to bring the attachment members together therefore allowing large diameter and heavy pipes to be connected as taught by Dole et al.

With regard to claim 3, Takamasa in view of Dole et al disclose wherein said at least one clearance relief region (at 42 of Figure 2B of Dole et al) comprises a surface of increasing radius of curvature on said one arcuate projection, said surface of increasing radius of curvature facing said axis.

With regard to claim 4, Takamasa discloses the claimed invention but does not disclose that said coupling comprises no more than two said segments.  Dole et al teach that the pipe coupling can have two segments (see Figure 2) or more than two segments (see Figure 2A) to accommodate large diameter pipes and that a pipe coupling, with either number of segments, operates in the same manner as a pipe coupling to couple pipe elements together (paragraph 29, lines 1-2 and 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pipe coupling have two segments or more than two segments to accommodate large diameter pipes and that a pipe coupling, with either number of segments, operates in the same manner as a pipe coupling to couple pipe elements together as taught by Dole et al.

With regard to claim 5, Takamasa discloses the claimed invention but does not disclose that each one of said arcuate projections on each of said segments comprises a first and a second clearance relief region positioned adjacent respectively to a first and a second end of each of said segments.  Dole et al teach that each one of said arcuate projections on each of said segments comprises a first and a second clearance relief region (at 42, 42 – see Figure 3) positioned adjacent respectively to a first and a second end of each of said segments which provides a mechanical advantage where the clearance relief region creates a wedging action which effects a connection between the pipes while reducing the force required to bring the attachment members together therefore allowing large diameter and heavy pipes to be connected (paragraph 31, lines 9-30).


With regard to claim 6, Takamasa in view of Dole et al disclose wherein each one of said first and second clearance relief regions comprises a surface of increasing radius of curvature (at 42 of Figure 2B of Dole et al), said surfaces of increasing radius of curvature facing said axis (see Figure 3).

With regard to claim 10, Takamasa in view of Dole et al disclose at least one attachment member (at 14, 14 of Takamasa) located at an end of each said segment.

With regard to claim 11, Takamasa in view of Dole et al disclose wherein said attachment members comprise lugs (at 14, 14 of Takamasa) extending outwardly from each said segment, each said lug defining a hole (at 15) for receiving a fastener.

With regard to claim 12, Takamasa in view of Dole et al disclose attachment members (at 14, 14 of Takamasa) located at opposite ends of each said segment.



With regard to claim 14, Takamasa in view of Dole et al disclose a ring seal (at 30) positioned within said central space, said ring seal having an outer surface supporting said segments in spaced apart relation (see Figure 3 of Takamasa) sufficient to permit insertion of said pipe elements into said central space, said attachment members (at 14, 14) holding said segments in contact with said ring seal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of U.S. Patent No. 10,190,707. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader recitation of a coupling with a plurality of segments, adjustable attachment members, first and second arcuate projections, first and second relief grooves and first and second shoulders as presently claimed in the current application along with the independently and dependently .

Allowable Subject Matter
Claims 15-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

With regard to claim 15, the prior art of record does not teach or suggest the combination of a pipe element and a coupling for joining said pipe element to another pipe element, said pipe element comprising: a sidewall surrounding and defining a bore, said sidewall having an outer surface facing away from said bore; a groove positioned in said outer surface of said sidewall, said groove extending circumferentially around said bore, said groove comprising: a first side surface contiguous with a first floor surface, said first side surface and said first floor surface together subtending a first 90° circular arc when viewed in cross section taken parallel to an axis extending coaxially through said bore; a second side surface contiguous with a second floor surface, said second side surface being in spaced relation to and facing said first side surface, said second side surface and said second floor surface together subtending a second 90° circular arc when viewed in cross section taken parallel to said axis extending coaxially through said bore; and said coupling comprising: a plurality of segments attached to one another end to end surrounding a central space; adjustable attachment members positioned at opposite ends of each said segment for attaching said segments to one another; first and second arcuate projections positioned respectively on opposite sides of each said segment, each said arcuate projection .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claims 7-9, the prior art of record does not teach or suggest a first and a second relief groove, said first relief groove positioned adjacent to said first arcuate projection, said second relief groove positioned adjacent to said second arcuate projection, each said relief groove extending lengthwise along each said segment and facing said axis in combination with the coupling of claim 1.

Response to Arguments
Applicant's arguments filed 5/28/21 with regard to Takamasa have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Takamasa does not disclose that the arcuate projections at 11, 12 of Takamasa is wedge-shaped and not semi-circular in cross-section as recited in claim 1.
Examiner disagrees.
First, the rejection inadvertently listed the arcuate projections as 11, 12 which was incorrect.  The correct designation for the arcuate projections should have been 11, 11 (as correctly listed in the rejection above – drawing element 12 was incorrectly listed and is not considered as an arcuate projection for claim 1).
Second, the drawings are not necessarily drawn to scale and the drawings in combination with the specification is considered as the disclosure of the prior art.  Takamasa discloses in their specification that the arcuate projections are circular arcs (see page 22, lines 21-23 under “(5) specific embodiment” as presented in the document provided by Applicant).  The circular arc would provide a semi-circular cross-section taken parallel to the axis of the coupling.  Therefore, Takamasa discloses the claimed limitation.

Applicant's arguments with respect to claim(s) 4-14 and 31-33 have been considered but are moot because the new ground of rejection presents a different combination of references from that previously applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679